Burch, J.
(dissenting): I am unable to concur in the foregoing opinion. The long-established rule requiring liberality of construction of pleadings necessitates that every presumption and the inference shall be favorable to the pleader unless the point involved is attacked by an appropriate motion which is resisted and overruled. In the instant case the plaintiff below brought suit against the McCormick Rug Company and did not seek recovery against its agent, servant and employee as an individual. Consequently, the cause of action was predicated solely upon the alleged liability of the rug company — not upon the liability of its driver. It cannot be logically said, therefore, that the allegation reading “which truck was owned by the defendants and negligently driven by the agent, servant and employee of the defendants” was merely descriptio personae of such agent. In substance, the majority opinion holds that it is necessary for a pleader to anticipate a matter of defense. Liberally construed as it should be, the allegation was sufficient to raise the inference that at the time of the accident the truck, which was owned by the defendants, was being driven by their agent, servant and employee (in furtherance of the employers’ business). If it was being driven by an individual for his own purposes, such individual would not then have been the agent, servant and employee of the defendants and there would have been no occasion to so designate him or to have sued the principal. I am also not in accord with the conclusion reached in the majority opinion to the *661effect that we would be merely misleading the pleader by holding that the allegations were sufficient and that evidence supporting the limited allegations would be sufficient against a demurrer to the evidence. The rule relative to construction of pleadings, in the absence of a motion, is less rigid in many instances than it is where the same rule of law is applicable on a demurrer to the evidence. Under the rule requiring liberality of construction in pleadings the plaintiff in this case could have properly introduced evidence showing clearly that the driver of the truck was at the time of the accident not only the agent of the employer but was so acting in furtherance of its business. There is no reason why we should anticipate that evidence of such character would not have been produced and thus destroy the possible rights of a litigant who may have had a meritorious cause of action.